Title: From Thomas Jefferson to Nathanael Greene, 30 March 1781
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
In Council March 30th. 1781

I am to acknowlege the Receipt of your favors of the 16th and 23d instant and to congratulate you on the Effects of the Action of the 15th in which though the field could not be retained yet you have crippled your adversary in such a manner as to oblige him ultimately to retire, which best shows which party was worsted. We have ordered Militia from the Counties stated in the Margin, to releive those now with you from this State and this without Delay. Knowing that there are always considerable Deficiencies in the Numbers actually marching and desirous you should receive the full number you desired (1500) you will observe we have called for about half as many more. Most of the Counties on the North Side of James River have now I expect got through the raising their New Levies. We avoided calling Militia from them either to Carolina or on our own Invasion that they might proceed in this important Work. As soon as our Militia now with you return we shall get the residuary Counties on the same work except the eleven now called on for you, who must be spared ’till they shall return as the Law cannot be executed in any County in the Absence of any considerable proportion of its Militia.
The Commissary expresses apprehensions that the produce of our Law for bringing in stall fed Beeves will fall far short of Expectations.

He has purchased and is feeding upwards of 2,000. He assures me has has a large number of Persons employed in procuring them into Droves to be forwarded on to you. I shall give constant Attention to him on this point, that every Thing may be carried to you which can possibly be spared hence. This will be abridged by the Reinforcement the Enemy have received at Portsmouth and the necessary Augmentation of our numbers in the field. I am &c.,

T. J.

